 PETERBILT MOTORS CO
. 357 NLRB No. 13 
47Paccar, Inc. d/b/a Peterbilt Motors Company 
and
 International Union, Un
ited Automobile, Aero-
space and Agricultural Implement Workers of 
America, UAW and UAW, Local 1832.
  Case 26Œ
CAŒ023225 
July 15, 2011 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER AND HAYES
 On October 28, 2010, Administrative Law Judge Kelt-
ner W. Locke issued the at
tached decision.  The Re-
spondent filed exceptions and a supporting brief.  The 
Acting General Counsel and the Charging Parties filed 
answering briefs, and the Resp
ondent filed a reply brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge™s rulings, findings,
1 and conclusions 
only to the extent consistent with this Decision and Or-
der, to amend his remedy, and to adopt his recommended 

Order as modified and set forth in full below. 
The judge found and concluded (1) that the Respond-
ent violated Section 8(a)(5) 
and (1) of the Act by failing 
and refusing, since July 16, 2008, to furnish UAW Local 
1832 (the Union) with reque
sted relevant information; 
and (2) that this violation rendered unlawful, beginning 

that same date, the Respondent™s ongoing lockout of unit 
employees.  For the reasons th
at follow, we agree with 
the judge that the Respondent unlawfully refused to pro-

vide the requested information, but we conclude that this 
violation did not make the lockout unlawful. 
I.  FACTS
 The Union has represented employees at the Respond-
ent™s Madison, Tennessee facility since 1973.
2  The most 
recent collective-bargaining 
agreement between the par-
ties was effective from June 22, 2003, to June 20, 2008.  
The parties began negotiating for a successor agreement 

on April 30, 2008.
3  The Respondent sought significant 
changes to the agreement, including a tiered wage system 
                                                           
1 The Respondent has excepted to 
some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an adminis-

trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
2 The facility is alternately referr
ed to as the ﬁMadisonﬂ and the 
ﬁNashvilleﬂ plant or facility in the r
ecord.  For clarity, we use ﬁMadison 
facilityﬂ throughout this decision. 
3 All dates hereafter are in 2008. 
that would provide different wage rates for existing em-
ployees, new hires, and workers recalled from layoff; 
changes to the seniority system, including designating 
some workers ﬁkey operators
ﬂ and protecting them from 
layoff through superseniority; and changes to the existing 
outsourcing language.  The Union emphatically rejected 
these proposals and presented proposals of its own that 

deviated sharply from the Respondent™s. 
During a bargaining session on June 13, the Union de-
scribed its proposals as a ﬁpackage deal.ﬂ  Larry Vessels, 

assistant general manager of PACCAR™s Winch Division 
and a member of the Respondent™s bargaining commit-
tee, replied that the Madison plant had the highest operat-
ing costs in the company.  
Union Representative Michael 
Brown asked whether Vessels meant costs per hour or 

costs per truck, and Vessels replied, ﬁBoth.ﬂ 
At a bargaining session on June 16, Kären White, di-
rector of employee and labor relations and the Respond-

ent™s chief spokesperson during negotiations, reiterated 
that the Madison facility had the highest operating costs.  
During the same bargaining session, Vessels also ex-

pressed concerns that a lock
out, a strike, or working 
without a contract might put the Madison facility in 
jeopardy.  Vessels said that 
if work was ever transferred 
to the Respondent™s facility in Denton, Texas, the work 
likely would not come back to Madison. 
On June 19, the Union asked the Respondent for wage, 
overtime, and benefits information for the three other 
PACCAR production facilities in
 the United States.  The 
information requested included hourly wage rates by job 

classification and the number of employees working in 
each job classification, the total number of hours and 
overtime hours worked in 2007 and 2008, and the total 
cost of all benefit programs.
4  The Union™s information 
request stated that it was made ﬁ[i]n the spirit of good 

faith bargaining and in the in
terest of reaching a timely 
settlement,ﬂ and was based on the Respondent™s assertion 
that the Madison facility had the highest operations costs 

of all of Respondent™s four domestic facilities.  Addi-
tionally, when Timothy Bressler, the Union™s lead nego-
tiator, handed over the information request, he explained 

that the Union needed the information to make a pro-
posal. 
The 2003Œ2008 contract expired on June 20.  On June 
22, the Union held a meeting with its members to discuss 
the status of negotiations.  A document handed out at the 
meeting said that over 150 issues were ﬁopen with no 

resolve [sic].ﬂ  The document also identified several ma-
jor open issues, including tiered wages and superseniori-
                                                           
4 The full particulars of the inform
ation request are set forth in the 
attached judge™s decision. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  48ty for key operators, but no
where claimed that the Re-
spondent was refusing to provide relevant information. 
The Respondent locked employees out beginning on 
June 23.
5  The Union again requested comparative labor-
cost information by letters dated June 30 and July 8.
6  The Union™s letter of July 8 explained that ﬁ[b]efore we 
can make an informed decision about the concessions 

that you™ve proposed, we need to know if the costs at 
Madison are in fact comparatively high.ﬂ 
At a bargaining session on July 16, the Respondent re-
fused to provide the reques
ted information.  The Re-
spondent told the Union that information about wages 
and benefits at its other plan
ts was not relevant because 
the Respondent had based its economic proposals on the 
wages and benefits that other employers in the Nashville 

area provided their workers, not on wages and benefits at 
other PACCAR facilities. 
The parties met three times after July 16.  On July 29, 
they discussed major issues, including key operators, 
outsourcing, tiered wages, and medical insurance.  On 
August 19, the Union identified every open issue.  The 

parties did not reach agreemen
t on any issues at these 
meetings, and there is no evidence that the parties dis-
cussed the information request.  At the final bargaining 

session on August 20, the Union withdrew a comprehen-
sive proposal it had made, but there is no evidence that 
the Union claimed that it needed the requested infor-

mation in order to make new proposals or assess the Re-
spondent™s proposals.  The lockout continued, and the 
Madison facility permanently closed in April 2009.
7 II.  DISCUSSION
 A.  Did the Respondent Violate Section 8(a)(5) by Refus-
ing to Furnish Requested Relevant Information? 
The Union sought information concerning matters out-
side the Madison bargaining unit.  Information concern-

ing extra-unit matters is not presumptively relevant, and 
the requesting union bears the burden of establishing its 
relevance.
8  Shoppers Food Warehouse
, 315 NLRB 258, 
                                                           
5 The General Counsel does not allege that the lockout was unlawful 
at its inception. 6 The judge found that the Respondent knew, on June 19, that the 
Union was actually requesting comparative labor-cost information.  
The Respondent excepts to that finding, claiming that on June 19 the 
Union referred to the document it gave
 the Respondent as a ﬁsampleﬂ or 
ﬁexampleﬂ and said that it was not requesting the items listed.  We need 
not pass on this exception.  It is undisputed that the Union requested 
comparative labor-cost information no later than June 30.  The precise 

date of the request is immaterial. 
7 There are no unfair labor practice allegations pertaining to the clos-
ing of the Madison facility. 
8 Information concerning wages, h
ours, and terms and conditions of 
employment of bargaining unit employ
ees is presumptively relevant.  
See, e.g., 
E. I. du Pont de Nemours & Co.
, 276 NLRB 335 (1985).  The 
259 (1994).  That burden is not exceptionally heavy.  
Leland Stanford Junior University
, 262 NLRB 136, 139 
(1982), enfd. 715 F.2d 473 (9th Cir. 1983).  The Board 
applies a broad, discovery-type standard to determine 

relevance, and potential or probable relevance is suffi-
cient.  
Shoppers Food Warehouse
, supra.  Moreover, an 
employer may make information relevant by its asser-

tions during the course of bargaining.  See 
Caldwell Mfg. 
Co.
, 346 NLRB 1159, 1160 (2006); 
Allison Corp.
, 330 
NLRB 1363, 1367 (2000). 
We agree with the judge that the requested information 
concerning labor costs at the Respondent™s other facili-
ties was relevant, and that the Respondent made it so by 
its own assertions at the bargaining table.  The Respond-
ent twice stated that the Madison plant had the highest 

operating costs of any of its facilities, while seeking sig-
nificant concessions during bargaining.  Not surprisingly, 
the Union responded by requesting information needed 

to evaluate the accuracy of 
the Respondent™s claim and, 
if the claim proved accurate, to
 assist the Union in shap-
ing its bargaining proposals acco
rdingly.  That was, in 
essence, what Bressler told the Respondent on June 19 
when he submitted the Union™s information request and 
said that the Union needed that information to make a 

proposal. 
Even assuming, as the Resp
ondent contends, that it 
based its specific wage-and-benefit proposals on wages 

and benefits provided by Na
shville-area employers, the 
Respondent™s repeated assertions during bargaining that 
Madison was the costliest facility to operateŠtogether 

with Vessels™ June 16 warning that the Madison facility 
might be ﬁin jeopardyﬂ and that work transferred from 
that facility would likely never come backŠreasonably 
suggested that comparative op
erating costs played a role 
in its bargaining strategy and that the Union would be 

wise to similarly take the 
comparative costs into account 
in formulating its strategy.  Put differently, the Respond-
ent itself apparently deemed Madison™s comparative op-
erating costs material to the negotiations, or it would not 
have raised the subject twice.  By doing so, the Respond-
ent made the requested information at least potentially 

relevant to the Union™s duties as unit employees™ bar-
gaining representative.
9  That is all our cases require to 
establish relevance. 

                                                                                             
Union, therefore, did not need to de
monstrate relevance with respect to 
wage and benefit inform
ation of employees at the Madison plant.  
Although the Union requested labor cost information for 
every PACCAR production facility in the United States (presumably includ-
ing the Madison facility itself), the Ge
neral Counsel does not allege that 
the Respondent failed to provide this information with respect to the 

Madison facility, and there are no excep
tions to the judge™s finding that 
the information the Union asked fo
r was not presumptively relevant. 
9 As the Supreme Court observed in 
NLRB v. Truitt Mfg. Co.
:  PETERBILT MOTORS CO
.  49The Respondent argues that the Union™s request for in-
formation about comparative 
labor
 costs was not tailored 
to the Respondent™s statements about comparative 
oper-
ating
 costs.  Labor costs are onl
y part of overall operat-
ing costs.  Therefore, the Respondent argues, the re-
quested information was not relevant because it would 
not have enabled the Union to
 verify the accuracy of the 
Respondent™s statements. 
The Respondent™s argument assumes too exacting a 
standard of relevance.  Under the applicable test, the 

Board asks merely whether the information was probably 
or potentially relevant to the Union™s duties as bargaining 
representative.  Typically, la
bor costs are a significant 
component of operating costs and they were likely a crit-
ical element here.  Thus, even if the requested infor-

mation would not have enabled the Union to confirm or 
refute the Respondent™s statements definitively, it might 
have cast considerable light on the statements™ veracity.  

If the information showed that labor costs were lower 
elsewhere, the Union could conclude that Respondent™s 
claims about Madison™s high operating costs were trust-

worthy in the most relevant respect, and it might have 
decided to moderate its wage and benefit demands ac-
cordingly.  Or the information might have shown that 

labor costs at other facilities were comparable to or high-
er than those at Madison.  
Either way, the requested in-
formation would have been informative and useful to the 

Union in responding to the Respondent™s demands for 
concessions and carrying out its duties as bargaining rep-
resentative.
10 The Respondent also argues th
at even if its statements 
about operating costs made 
the requested information 
relevant initially, it ﬁretractedﬂ those statements on July 
16 when (according to the R. Exceptions Br.) Director of 
Employee and Labor Relations White ﬁadvised the Un-

ion that none of the Company™s bargaining proposals 
were premised on the compara
tive costs at other Peterbilt 
                                                                                             
Good-faith bargaining necessarily requ
ires that claims made by either 
bargainer should be honest claims.  
This is true about an asserted ina-
bility to pay an increase in wages. 
 If such an argument is important 
enough to present in the give and take of bargaining, it is important 
enough to require some sort of proof of its accuracy. 
351 U.S. 149, 152Œ153 (1956).  Although the Court specifically re-
ferred to a claim of inability to pay,
 the Board has applied this ﬁhonest 
claimsﬂ principle in a wide range of information request cases, includ-

ing those not involving inability-to-pay claims.  E.g., 
Caldwell, supra, 
346 NLRB at 1159 fn. 5; 
A.M.F. Bowling Co.
, 303 NLRB 167, 170 
(1991), enf. denied on other grounds 977 F.2d 141 (4th Cir. 1992).  We 

agree with the Ninth Circuit™s view
 that the ﬁprinciple announced in 
Truitt is not confined to cases where th
e employer™s claim is that he is 
unable to pay the wages demanded by the union.ﬂ  
NLRB v. Western 
Wirebound Box Co.
, 356 F.2d 88, 90Œ91 (9th
 Cir. 1966). 
10 The Respondent has not argued that the Union sought the request-
ed information for any improper purpose. 
facilities.ﬂ  We find it unnecessary to decide whether and 
under what circumstances an employer may retract 
statements that make requested information about non-
bargaining unit employees relevant.
11  Here, there was no 
ﬁretraction,ﬂ as the Respondent never disavowed its 
twice-stated claim that Madi
son had the highest operat-
ing costs.  Moreover, the Respondent asserted that its 

proposals were not based on comparative costs only after 
retreating from its initial position that the Union had not 
tendered an information request at all.  Under the cir-

cumstances, the Union was entitled to view the Respond-
ent™s belated assertion with skepticism. 
Finally, the Respondent argues that the Union did not 
meet its burden of demonstrating the relevance of the 
information at the time the request was made.  We disa-

gree.  The requesting union need
 only indicate the reason 
for its request.  See, e.g., 
Contract Flooring Systems
, 344 
NLRB 925, 925 (2005).  The Union did inform the Re-

spondent of the reason for the request by explaining, on 
June 19, that the information was requested based on the 
Respondent™s assertion that the Madison facility had the 

highest operating costs.  The Union reiterated this reason 
on July 8, telling the Respondent that ﬁ[b]efore we can 
make an informed decision 
about the concessions that you™ve proposed, we need to know if the costs at Madi-
son are in fact co
mparatively high.ﬂ 
For the foregoing reasons, we affirm the judge™s find-
ing that the Respondent violated Section 8(a)(5) and (1) 
of the Act by failing and refusing to furnish requested 
relevant information.
12 B.  Did the Respondent™s Refusal to Furnish the Request-
ed Information Render 
the Lockout Unlawful? 
The General Counsel alleged that the Respondent™s 
failure and refusal to provide the requested information 
converted what had been a lawful lockout into an unlaw-

ful one on July 16, when the Respondent expressly re-
fused to provide the requested information.  The judge 
agreed, finding that the Respondent™s failure to provide 

                                                           
11 The Board has held that an empl
oyer may retract an ﬁinability to 
payﬂ claim in certain circumstances, 
and thereby avoid an obligation to 
provide requested financial informati
on supporting the claim.  See, e.g., 
Central Management Co.
, 314 NLRB 763, 769 (1994). 
12 Member Hayes agrees with the Respondent™s arguments that two 
sidebar discussion comments by its negotiators about high operating 

costs at the Madison facility were no
t sufficient to trigger a statutory 
obligation to provide information 
about comparative wage, overtime, 
and benefit information for employees at all PACCAR facilities na-

tionwide.  This information was not
 relevant to the Respondent™s eco-
nomic proposals.  It is clear from 
the totality of reco
rd evidence that 
these proposals were based on the wage
s and benefits provided by other 
Nashville-area employers, not on wa
ges and benefits at other PACCAR 
facilities (indeed, the Respondent so advised the Union on multiple 
occasions).  Accordingly, Member Hayes dissents from his colleagues™ 

finding of a violation. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  50the requested information had a substantial adverse im-
pact on the negotiating process and rendered the lockout 
unlawful as of that date.  The Respondent excepts and 
argues that its failure to provide the information did not 

materially motivate or prolong the lockout.  The Re-
spondent argues that the parties™ positions were so polar-
ized and involved so many fu
ndamental disputes that its 
failure to provide the requested information did not pre-
clude meaningful bargaining or prolong the lockout.  We 
agree with the Respondent 
that the lockout remained 
lawful. 
The parties do not cite, and we have not found, a case 
in which the Board addressed 
the specific issue presented 
here:  whether an unlawful failure to furnish requested 
relevant information converted an ongoing lawful lock-

out into an unlawful one. 
 But the Board has decided 
when an unlawful failure to furnish information renders a 
lockout unlawful from its inception,
13 and neither law nor 
logic suggests that a different standard should apply in 
ﬁconversionﬂ than in ﬁinceptionﬂ cases. 
For a lockout to be lawful at its inception, its sole pur-
pose must be to bring economic pressure to bear in sup-
port of an employer™s legitimate bargaining position.  
American Ship Building Co. v. NLRB
, 380 U.S. 300, 318 
(1965).  Unremedied unfair la
bor practices can ﬁtaintﬂ an 
employer™s bargaining position and render a lockout in 
support of that position unlawful.  See 
Allen Storage & 
Moving Co.
, 342 NLRB 501, 501 (2004).  But the mere 
fact of an unremedied Section 8(a)(5) failure to furnish 
information does not necessarily 
compel a finding that a 
subsequent lockout was unlawful.  Although nowhere 
expressly stated, the standard consistently, if implicitly, 
applied by the Board is th
at where the unlawful with-
holding of the information did not materially affect the 
progress of negotiations, the ensuing lockout is lawful 

notwithstanding the unremedied violation.
14  We see no 
                                                           
13 See infra fn. 14. 
14 See 
Brewery Products
, 302 NLRB 98, 98 fn. 2 (1991) (finding 
lockout lawful where ﬁthe parties™ 
bargaining positions were so polar-
ized at the time of the lockoutﬂ that
 the employer™s failure to furnish 
relevant requested information ﬁdid
 not preclude meaningful bargain-
ingﬂ); see also 
Delhi-Taylor Refining Division
, 167 NLRB 115, 116Œ
117 (1967) (finding that employer™s
 unlawful insistence on excluding 
certain employees from the bargaining unit did not render unlawful an 
ensuing lockout, where employer and union were far apart in bargain-
ing on issues both parties deemed 
to be fundamentally important, and 
the unlawful insistence did not contribute to the impasse over those 
issues), enfd. sub nom. 
Hess Oil & Chemical Co. v. NLRB
, 415 F.2d 
440 (5th Cir. 1969), cert. denied 397 U.S. 916 (1970). 
Conversely, where the unlawful wit
hholding of the information ma-
terially affects bargaining, the lock
out has been found unlawful.  See, 
e.g., 
Clemson Bros.
, 290 NLRB 944, 944Œ945 (1988) (finding lockout 
unlawful where, if employer had fu
rnished information substantiating 
its claim of inability to pay, it ﬁlik
ely would have furthered the bargain-
ing processﬂ); 
Globe Business Furniture
, 290 NLRB 841, 841 fn. 2 
reason why a like analysis 
should not apply in a case 
where, as here, a lockout lawful at its inception is alleged 
to have become unlawful due to a postlockout refusal to 
furnish requested relevant information.  Thus, if the 

withholding of that information did not materially affect 
the progress of negotiations, a lawful lockout will not be 
converted into an unlawful lockout by that unfair labor 

practice.15 Applying this test here, we cannot find that the Re-
spondent™s unlawful failure to provide comparative wage 

and benefit information caused the ongoing, lawful lock-
out to become unlawful.  As in 
Delhi-Taylor
, supra, the 
parties were far apart in bargaining on issues both parties 
deemed to be fundamentally important.  The parties con-
tinued to meet and bargain after the lockout began and 

after the Respondent refused to provide the requested 
information.  There is no evidence that the outstanding 
information request was a stumbling block to bargaining.  

Although the Union reiterated its request on July 8, there 
is no evidence that it ever 
claimed, after the Respondent 
refused on July 16 to provide the requested information, 

that it was precluded from evaluating the Respondent™s 
proposals or formulating its own counterproposals be-
cause it lacked the requested information.  In fact, the 

parties held three additional bargaining sessions after 
July 16, and there is no evidence that the Union even 
raised the outstanding information request as an issue at 

any of these sessions.  In a communication to its mem-
bers after the lockout began, the Union claimed there 
were over 150 issues that remained to be resolved, but it 

did not claim that the Respondent was failing to provide 
necessary information.  In 
sum, there is no evidence in 
the record demonstrating that the withholding of the re-
quested information materially
 affected the progress of 
bargaining. 

                                                                                             
(1988) (finding lockout unlawful wh
ere employer unlawfully withheld 
ﬁcrucial information central to bargainingﬂ), enfd. 889 F.2d 1087 (6th 
Cir. 1989); 
Bagel Bakers Council
, 174 NLRB 622, 630 (1969) (finding 
lockout unlawful in part because fa
ilure to furnish information ﬁpro-
tracted the bargaining negotiations be
tween the parties and substantially 
contributed to a stalemate in [thei
r] negotiationsﬂ) (internal quotations 
omitted).  Although the issue in each
 of these cases was whether the 
lockout was unlawful at its inception, a postlockout refusal to furnish 
requested relevant information woul
d convert a lawful lockout to an 
unlawful one where the same ﬁmaterially affects bargainingﬂ test is 
met. 
15 We emphasize the narrowness of our holding, which is limited to 
the issue of whether an unlawful failur
e to furnish, or delay in furnish-
ing, requested relevant informati
on renders unlawful an ensuing or 
ongoing lockout.  We do not address 
here lockouts that may be ren-
dered unlawful by other types of unfa
ir labor practices, including other 
violations of Sec. 8(a)(5).  In a 
separate category altogether are lock-
outs the lawfulness of which is an
alyzed under the framework set forth 
in NLRB v. Great Dane Trailers, Inc.
, 388 U.S. 26 (1967), to determine 
whether they were motivat
ed by antiunion animus. 
 PETERBILT MOTORS CO
.  51As stated above (supra at fn. 14), we do not foreclose 
the possibility that an employer™s unlawful failure to 
provide information may cause an ongoing, lawful lock-
out to become unlawful.  An employer cannot, after all, 

lock out employees for failing to accept its bargaining 
proposals while simultaneously refusing to provide in-
formation necessary to assess those proposals.  See 

Clemson Bros.
, supra, 290 NLRB at 945;
 Globe Business 
Furniture
, supra, 290 NLRB at 841 fn. 2.  In the circum-
stances of this case, however, 
there is an insufficient link 
between the Respondent™s refusal to turn over the re-
quested information and the continuation of the ongoing 
lockout.
16 AMENDED 
REMEDY
 Because we find that the 
Respondent™s 
violation of Section 8(a)(5) and (1) did not cause the ongoing, lawful 
lockout to become unlawful, we will omit the make-
whole remedy recommended by the judge. 
We will not require the Respondent to furnish the in-
formation that it has unlawfully refused to provide.  Alt-
hough the right of a union to requested information is 

determined by the situation that existed at the time the 
request was made, 
Mary Thompson Hospital
, 296 NLRB 
1245, 1250 (1989), enfd. 943 F.2d 741 (7th Cir. 1991), 

subsequent events can affect
 the determination of the 
appropriate remedy for a viola
tion of that right.  An em-
ployer™s duty to provide information is tied to the union™s 

role as the unit employees™ bargaining representative.  
NLRB v. Acme Industrial Co.
, 385 U.S. 432, 437 (1967).  
Here, that role no longer exis
ts.  The Madison facility is 
closed.  There are no unfair labor practice allegations 
pertaining either to the Respondent™s decision to close 
that facility or to the effects of
 that closure.  There are no 
longer any unit employees to 
represent, and there is no 
continuing bargaining relationship between the Union 

and the Respondent.  In these circumstances, the request-
ed information could serve no
 useful purpose to the Un-
ion, and requiring the Respondent to provide the unlaw-

fully withheld information would not serve the purposes 
of the Act.  See 
Lansing Automakers Federal Credit Un-
ion
, 355 NLRB 132, 132 (2010); 
Sands Hotel & Casino
, 324 NLRB 1101, 1101 fn. 2 (1997), enfd. 172 F.3d 57 
(9th Cir. 1999). 
                                                           
16 As stated above, Member Hayes would not find that the Respond-
ent unlawfully refused to turn over 
requested information.  However, 
even assuming that the refusal was unlawful, he agrees with his col-
leagues that this conduct did not mate
rially affect the parties™ negotia-
tions and that the ensuing lockout 
was not unlawful.  He expresses no 
opinions about the standard for dete
rmination whether other types of 
unfair labor practices render a lockout unlawful. 
ORDER 
The National Labor Relations Board orders that the 
Respondent, PACCAR, Inc. d/b/a Peterbilt Motors Com-
pany, Madison, Tennessee, its officers, agents, succes-

sors, and assigns, shall 
1.  Cease and desist from 
(a) Refusing to bargain co
llectively with UAW Local 
1832 by failing and refusing to furnish it with requested 
information that is relevant and necessary to the Union™s 
performance of its functions as the collective-bargaining 

representative of the Resp
ondent™s unit employees. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days after 
service by the Region, dupli-
cate and mail, at its own expense, and after being signed 

by the Respondent™s authorized representative, copies of 
the attached notice 
marked ﬁAppendix,ﬂ
17 to the Union 
and to its former unit employees who were employed by 

the Respondent at its Madison, Tennessee facility on or 
at any time since July 16, 2008. 
(b) Within 21 days after service by the Region, file 
with the Regional Director for Region 26 a sworn certifi-
cation of a responsible official on a form provided by the 
Region attesting to the steps that the Respondent has 

taken to comply. 
APPENDIX NOTICE TO EMPLOYEES
 MAILED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor la
w and has ordered us to mail and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
                                                            
17 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice r
eading ﬁMailed by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁMailed Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  52WE WILL NOT refuse to bargain collectively with UAW 
Local 1832 by failing and refusing to furnish it with re-
quested information that is relevant and necessary to the 
Union™s performance of its 
functions as the collective-
bargaining representative of our unit employees. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
listed above. 
 PACCAR, INC. D/B/A PETERBILT 
MOTORS COMPANY  Susan B. Greenberg, Esq., 
for the General Counsel. 
Joseph Torres, Esq. 
and Lauren Baird Neubauer, Esq. (Winston 
& Strawn, LLP), 
for the Respondent. 
Deborah Godwin, Esq. (Godwin, Morris, Laurenzi & Bloom-
field, P.C.), 
for the Charging Party. 
DECISION 
STATEMENT OF THE 
CASE KELTNER 
W. LOCKE
, Administrative Law Judge.  By failing 
to provide a union representing 
its employees with requested 
information relevant to and necessary for the Union™s perfor-
mance of its representation dutie
s, Respondent vi
olated Section 
8(a)(5) and (1) of the Act.  This unfair labor practice rendered 
unlawful a lockout which had been lawful at its inception. 
Procedural History 
This case began on October 30, 
2008, when the International 
Union, United Automobile, Aerospace and Agricultural Im-
plement Workers of America, UAW (the International Union) 
filed an unfair labor practice ch
arge against Paccar, Inc. doing 
business as Peterbilt Motors Company (the Respondent).  In 
filing this charge, the International Union acted on behalf of 
itself and its constituent Local 1832 (the Local Union).  For 
brevity, the International Union and Local Union together will 
be referred to as the Union or as the Charging Party. 
The Union amended the charge on July 20, and again on July 
30, 2009.  After an investigati
on, the Regional Director for 
Region 26 of the National Labor Relations Board issued a 
complaint and notice of hearing (the complaint) on February 
26, 2010.  In doing so, the Regional
 Director acted on behalf of 
the Board™s General Counsel (the General Counsel or the Gov-
ernment). 
On June 9, 2010, a hearing opened before me in Nashville, 
Tennessee.  The parties presented 
evidence on that date and on 
June 10, 2010.1  After the hearing, counsel filed briefs. 
Undisputed Allegations 
Based on admissions in Respondent™s answer, I find that the 
charge was filed, amended, and served as alleged in complaint 
paragraphs 1(a), (b), and (c). 
Further, I find that at all mate
rial times Respondent has been 
an employer engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the National Labor Relations Act (the 
                                                           
1 I hereby correct, sua sponte, the following error at p. 385, L. 9, by 
changing ﬁIm going to strike itﬂ to
 ﬁI™m not going to strike it.ﬂ 
Act).  Respondent meets both th
e statutory and discretionary 
standards for the assertion of jurisdiction. 
Based on Respondent™s answer, I also conclude that the 
Government has proven that at 
all material times, the following 
individuals were Respondent™s s
upervisors within the meaning 
of Section 2(11) of the Act and it
s agents within the meaning of 
Section 2(13) of the Act: 
 Human Resources Manager Brenda Copeland; Plant Manager 

Larry Vessels; Paccar, Inc. Dire
ctor of Labor Relations Kären 
White. 
 Additionally, Respondent has admitted and I find that the 
Union is a labor organization w
ithin the meaning of Section 
2(5) of the Act.  Based on Respondent™s admissions, I further 
conclude that since at least 1973 a
nd at all times material to this 
case, the Union has been, and Respondent has recognized the 
Union as being, the exclusive collective-bargaining representa-
tive, within the meaning of Section 9(a) of the Act, of a unit of 
Respondent™s employees at its pl
ant in Madison, Tennessee.  
Such recognition has been embodi
ed in successive collective-
bargaining agreements, the most recent of which was effective 
from June 22, 2003, through June 20, 2008 (the 2003Œ2008 
agreement). 
More specifically, the Union has been the exclusive repre-
sentative of the following unit of employees, which is a unit 
appropriate for the purposes of 
collective bargaining within the 
meaning of Section 9(b) of the Act: 
 Included:  All production and maintenance 

employees employed by
 Respondent at its 
Madison, Tennessee facility. 
 Excluded:  All office clerical employees, 
technical employees, professional employ-
ees, guards and supervisors as defined in 
the Act. 
 Respondent also has admitted, a
nd I find, that on or about 
April 30, 2008, Respondent and the Union began negotiations 
for a successor collective-bargaining agreement to the 2003Œ
2008 agreement. Based on the record, I also find that at the time of these ne-
gotiations Respondent operated four truck manufacturing 
plants.  Two of them, at Denton
, Texas, and Chillicothe, Ohio, 
were not unionized.  Labor organi
zations did represent units of 
employees at the other two plan
ts, located at Renton, Washing-
ton, and Madis
on, Tennessee. This proceeding concerns only 
the Madison, Tennessee plant 
which Respondent ultimately closed.  The complaint does not 
allege that this clos
ing violated the Act. 
It may be noted that Madison,
 Tennessee, is located near 
Nashville and sometimes in thei
r testimony witnesses referred 
to this facility as the ﬁNashv
ille plant.ﬂ  The terms ﬁNashville 
plantﬂ and ﬁMadison plantﬂ refer to the same facility and are 
used interchangeably herein. 
The Alleged Unfair Labor Practices 
After the initial bargaining session on April 30, 2008, the 
Union and Respondent held an 
additional 16 meetings to nego-
tiate a new contract.  Responde
nt sought a number of signifi-
 PETERBILT MOTORS CO
.  53cant changes, including the addition of language about ﬁsourc-
ingﬂ to the management-rights clause.  The union negotiators 
feared that the proposed change would give Respondent an 
unlimited right to outsource work performed by bargaining unit 
employees. 
Respondent also proposed a multitiered wage and benefit 
system which would provide different wage rates for existing 
employees, for new hires, and for 
workers recalled from layoff.  
The Union, noting that laid-off workers already had suffered, 
objected to paying them lower wages and benefits when they 
were recalled. 
Respondent sought changes in the 
seniority system which, it 
argued, would provide more flex
ibility in the assignment of 
employees.  It also proposed de
signating certain workers ﬁkey 
operatorsﬂ and protecting them from layoffs by giving them 
ﬁsuperseniority.ﬂ  The Union strongly opposed changes in the 
seniority system. 
The parties™ bargaining session
s consisted of meetings in 
which all of the negotiators on e
ach side took part, and smaller 
meetings in which only the princi
pal negotiators took part.  The 
latter meetings, called ﬁsidebar
s,ﬂ were not off-the-record or 
confidential. 
At such a sidebar meeting on 
June 13, 2008, Plant Manager 
Vessels remarked that the Nashville plant had the highest oper-
ational costs in the Company.  During his testimony, Vessels 
explained what prompted him to
 make this comment.  Vessels 
had believed that, as the June 
20, 2008 contract expiration date 
approached, the parties were 
making progress towards a new 
agreement.  However, at the Ju
ne 13 sidebar meeting, a union 
negotiator, Mike Brown, descri
bed the Union™s proposals as a 
ﬁpackage dealﬂ which must be accepted in toto.  Brown™s 
statement dashed Vessels™ hopes 
of reaching a new agreement 
in the remaining week before the existing contract expired. 
In apparent frustration, Vessels
 responded that the Nashville 
plant had the highest operational costs in the company.  Brown 
then asked whether Vessels was 
talking about costs per hour or 
costs per truck.  Vessels replie
d, ﬁBoth.ﬂ  There was no further 
discussion about the matter. One of Respondent™s negotiators
 made a similar statement 
about operating costs during a meeting with the Union on June 
16.  According to Union Representative Timothy Bressler, 
Respondent™s director of labor re
lations, Kären White, said that 
ﬁthe Madison facility was the highe
st cost facility in the Peter-
bilt chain.ﬂ  To some extent, the testimony of Union Repre-
sentative Terry Bolte corroborat
es Bressler™s, but vagueness 
reduces the value of Bolte™s testimony as corroboration. 
White testified that she believed Vessels was the one who, 
during the June 16 meeting, commented that the Madison fa-
cility had the highest operating co
sts.  It is not clear from Ves-
sels™ testimony whether he made such a statement at the June 
16 meeting.  Similarly, his test
imony does not rule out the pos-
sibility that White made the remark at the June 16 meeting. 
As discussed above, Vessels did 
remark at the June 13 meet-
ing that the Madison plant had the highest operating costs.  
While cross-examining Vessels
, the General Counsel asked 
whether White also had said that the Madison plant had the 
highest labor costs, Vessels answ
ered ﬁNot in my presence.ﬂ  
However, the General Counsel™s
 question asked whether White 
had made a statement about 
labor
 costs, not operating costs.  
Respondent took pains to draw 
a distinction between the term 
ﬁlabor costs,ﬂ which Vessels an
d White deny using, and ﬁoper-
ating costs.ﬂ  Therefore, Vessels™ answer on cross-examination, 
denying that White had made a statement that the Madison 
plant had the highest labor costs, does not rule out the possibil-
ity that White said that this plant had the highest operating 
costs. 
White did not flatly deny telling the Union that the Madison 
facility had the highest operating costs, but only said that she 
believed
 that Vessels made this statement at the June 16 meet-
ing.  Crediting Bressler™s testimony, I conclude that she did tell 
union negotiators, on June 16, that the Madison plant had the 
highest operating costs. 
When the negotiators met on June 19, the Union gave Re-
spondent the information request 
referred to in complaint para-
graph 10(b), and a copy of which is
 attached to the complaint as 
appendix.  The information 
request states as follows: 
 In the spirit of good faith bargaining and in the interest of 
reaching a timely settlement, th
e Union is requesting the fol-
lowing information based on the 
Employer™s assertion during 
this round of collective bargaining that the UAW represented 
PACCAR/Peterbilt facility in Madison, TN was the highest 
cost facility operationally. 
 For every PACCAR production faci
lity in the United States, 
please provide the following information for production and 
skilled trades employees.  Please provide the information sep-
arately for each facility. 
 1.  Hourly wage rates by 
job classification as of the 
most recent pay period available.  Please note the pay pe-
riod from which the information was derived. 
2.  Number of employees working in each job classifi-
cation as of the most recent pay period available.  Please 
note the pay period from which the information was de-

rived. 3.  Total number of hours worked in 2007 and year-to-
date 2008.  Please note the date range from which the 
year-to-date data was derived. 
4.  Number of 1.5x overtime hours in 2007 and year-
to-date 2008.  Please note the date range from which the 
year-to-date data was derived. 
5.  Number of 2x overtime hours worked in 2007 and 
year-to-date.  Please note the date range from which the 
year-to-date data was derived. 
6.  Number of employees working on each production 
shift. 
7.  Amount of shift premium (if applicable) paid to 
employees working on each shift. 
8.  Number of paid holidays observed each calendar 
year. 
9.  Number of vacation days used in 2007. 
10.  Total cost of all medical
 (hospital, dental, vision, 
Rx) insurance programs in 2007. 
11.  Amount of 401(k) or other pension program costs 
or contributions by the Employer in 2007. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  5412.  Total worker™s compensation cost in 2007 and 
year-to-date 2008.  Please note the date range from which 
to year-to-date data was derived. 
13.  Total cost of all othe
r benefit programs (long term 
and short term disability, tu
ition/education assistance, 
tool/shoe allowance, etc.) 
14.  Total ﬁall-inﬂ hourly labor cost for production em-
ployees. 
15.  Number of temporary employees and total hours 
worked by temporary employees in 2007 and year-to-date 
2008.  Please note the date ra
nge from which year-to-date 
data was derived. 
16.  Hourly rate paid to temporary workers. 
 My observations of the witnesses lead me to resolve any 
conflicts in the testimony by crediting that of Union Represent-
atives Bressler and Bolte.  Base
d on that testimony, I find that 
when Bressler gave Respondent™s
 negotiators the information 
request on June 19, he explained that the Union needed the 
information to make a proposal. 
Director of Labor Relations Whit
e testified that Bressler said 
the information request was a ﬁsampleﬂ or ﬁexampleﬂ of the 
type of information request the Union had directed to other 
employers.  Several reasons, in
cluding the credited testimony 
of Bressler and Bolte, cause me
 to reject White™s account. 
For one thing, the information request did not look like a 
sample.  The document did not 
carry any notation indicating it 
was a sample.  (For example, the word ﬁSampleﬂ was not 
stamped or written on the inform
ation request.)  Moreover, the 
very first paragraph of the information request made clear that 
it pertained specifically to Respondent and that it was a result 
of statements made by Responde
nt™s negotiators.  Thus, it ex-
plained that it was based on Re
spondent™s ﬁassertion during this 
round of collective bargaining that the UAW represented 
PACCAR/Peterbilt facility in Madison, TN was the highest cost 
facility operationally.ﬂ 
If the document had been a sample of information requests 
the Union had made to other empl
oyers at other times, it would 
not have begun with a statement that it was predicated on Re-
spondent™s assertions about Re
spondent™s plants.  A sample 
likely would have borne the name of some other employer or 
have been blank. 
The specific language at the 
beginning of the information re-
quest left little doubt that it 
was addressed to Respondent and 
that it pertained to current matters raised during bargaining.  
That language, by itself, reasonably would have put Respond-
ent on notice that the Union representatives were not simply 
talking about an information re
quest but actually making one. 
Moreover, one of Respondent™s
 documents re
vealed that 
management understood the Un
ion to be making an infor-
mation request.  Manage
ment staff prepared, and Director of 
Labor Relations White reviewed, a daily chronology which 
included a summary of each bargaining session.  The entry for 
the June 19, 2008 session included the following: 
 Larry [Vessels] and Karen [White] had a side-bar with Tim 

Bressler, Terry Bolte, Mike Pardue and Mike Brown.  Bress-
ler accused the Company of ghost bargaining 
and requested 
comparative wage data from other Paccar facilities
.  The Un-
ion could be preparing for multiple ULPs.  (Italics added.) 
 Rather than making any mention of a sample, Respondent™s 
summary clearly and unequivocall
y states that the union repre-
sentative 
requested
 the wage information.  The further observa-
tion that the Union could be preparing for multiple unfair labor 
practice charges also buttresses the conclusion that manage-
ment understood Bressler™s document to be an actual infor-
mation request rather than a sample of one.  An initial and nec-
essary element of a refusal-to-p
rovide information unfair labor 
practice is a request for inform
ation, not the tendering of a 
sample. 
Although White only reviewed, a
nd did not author, the bar-
gaining session chronology descri
bed above, she did write an-
other document which referred to the information request.  In a 
June 19, 2008 email to various 
management officials, White 
wrote that the union officials ﬁare positioning themselves for 
several ULPs.  This is a ‚head™s up™ as to where they will come 
from.ﬂ  White™s email then liste
d ﬁFailure to respond to infor-
mation requests onﬂ a number of 
matters, including ﬁCompara-
tive wage data from ot
her PACCAR facilities.ﬂ Thus, on the very day the Union made the information re-
quest, Director of Labor Relations White viewed it as a predi-
cate to the filing of unfair labor practice charges.  Additionally, 
her phrase ﬁinformation requestsﬂ clearly includes the Union™s 
asking for comparative wage data 
from other plants.  I conclude that when White wrote this email she already regarded the Un-
ion™s June 19 information reques
t as precisely that, an infor-
mation request. 
For all these reasons, I find that from the time it received the 
information request on June 19,
 2008, Respondent knew that 
the Union seriously was seeki
ng information.  Although White 
characterized the information request as a sample, and indeed 
wrote the word ﬁsampleﬂ on her copy, I conclude that this ac-
tion was disingenuous and does not enhance her credibility. 
On Friday, June 20, 2008, th
e collective-bargaining agree-
ment expired.  Res
pondent notified its workers not to show up 
for work on Monday, June 23. 
 Although some employees did 
arrive at the plant, they left after learning of the lockout. 
Director of Labor Relations Wh
ite testified that Respondent 
has a policy that bargaining uni
t employees only were allowed 
to work if a collective-bargaining agreement were in effect at 
the time.  The General Counsel 
does not dispute the lawfulness 
of the lockout at its inception, but argues that it became unlaw-
ful later when Respondent failed
 to provide the information 
requested by the Union. 
Although I have concluded that Respondent knew from the 
outset that the Union™s June 
19, 2008 information request was 
the real McCoy, even were I to assume that management really 
believed the document was just 
a sample, such confusion could 
not have lasted long.  A June 30, 2008 letter from an Interna-
tional Union vice president to Plant Manager Vessels included 
the following: 
 On June 19th, we reiterated our request for information about 

the labor costs at non-union truck facilities (to which you™ve 
compared the Madison plant).  We ask that you provide this 
information without further delay. 
  PETERBILT MOTORS CO
.  55On July 3, 2008, Plant Manage
r Vessels replied to the Un-
ion™s letter.  This reply included the following: 
 Your letter references a June 
19, 2008 request for information 
about the labor costs at other PACCAR facilities.  The Com-
pany did not compare the wages and benefits at Nashville 
with those of other PACCAR facilities.  In a sideŒbar, the un-
ion presented a document listin
g 17 items regarding wages, 
hours, overtime and benefits at other facilities.  In response to 
Company inquiries regarding the reason for this request, the 
union stated it was a ﬁsampleﬂ that is typically requested.  The 
union stated it was not requesting the items listed.  The Com-
pany marked it as a sample and did not view it as a request for 

the information listed. 
 For the reasons discussed above, I do not find that Respond-
ent ever considered the information request to be a ﬁsample.ﬂ  
Moreover, I do not credit the testimony of White or Vessels to 
the extent it indicates that any union representative or negotia-
tor characterized the document as a ﬁsample.ﬂ  To the contrary, 
I find that neither Bresser nor any other union representative 
made such a statement. 
One of the Union™s International representatives, Michael E. 
Brown, replied to Vesse
ls™ July 3, 2008 letter.  Brown™s July 8, 
2008 response stated, in part, as follows: 
 First, as you know, on June 19th, the Union requested 
information related to la
bor costs at other PACCAR 
plants.  Your most recent le
tter makes a number of state-
ments about this request
 that are incorrect. 
You assert that the data requ
ested is irrelevant because 
the Company has allegedly not
 ﬁcompare[d] the wages and 
benefits at Nashville with 
those of other PACCAR facili-
ties.ﬂ  This is untrue.  More than once, Peterbilt has 
claimed that the per hour labor costs at the Madison facili-
ty are higher than those at other plants.  Before we can 
make an informed decision about the concessions that 

you™ve proposed, we need to know if the costs at Madison 
are in fact comparatively high.  For this reason, we made 
the data request on June 19th. 
Frankly, we™re surprised that you didn™t view the doc-
ument we provided to you that day as a demand for infor-
mation.  During the discussi
on mentioned in your letter, 
Tim Bressler made it clear that
 we needed data about the 
labor costs at other plants in order to evaluate the Compa-
ny™s proposals.  In response [t
o] this request, management 
representatives stated that it would be difficult for them to 
get all of information immediately. Bressler told them that, 
while he understood that it might
 take some time to gather 
all of the data, the Union would ultimately need it to vali-
date the Company™s claims.  In light of these facts, the as-
sertion that the Union ﬁstated that it was not requesting the 
items listedﬂ is just plain wr
ong.  We expect to receive a 
response to the June 19th requ
est without further delay. 
 Plant Manager Vessels replied by
 letter dated July 16, 2008.  
It stated, in pertinent part, as follows: 
 The Company did not compare the wages and benefits at 

Nashville with those of other PACCAR facilities.  We will 
clarify the basis for the Nashville wage and benefit proposal at 
the bargaining table on the 16th
 so we can resolve any misun-
derstanding. 
 At its July 16 meeting with
 the union negotiators, Respond-
ent took the position that information about wage and benefit 
rates at other plants was not re
levant because Respondent based 
its proposals on the wages and be
nefits which other employers 
in the Nashville area paid to their workers.  In a July 16 email, 
White summarized what manage
ment told the union negotia-
tors:  We closed the meeting with a statement that we have com-
ploied [sic] with all the requests for information except the 
comparative data on the other facilities.  They were told that 
any reference to other plants was not the basis for any pro-
posals.  Further, we recalled only one reference on our part, 
which was in a confidential sidebar discussion, and another 
time when the Union made mention of a 401(k) ﬁthat the oth-
er plants have.ﬂ  We used local
 competitive data to formulate 
our proposals. 
 The complaint alleges that Re
spondent™s refusal to provide 
the requested information made th
e lockout unlawful as of July 
16, 2008.  From the record as a whole, the record does not es-
tablish that Respondent, thereafter, furnished the Union with 
the requested information and 
I conclude that it did not. 
Analysis 
When a union is the exclusive bargaining representative of a 
unit of an employer™s workers, the employer has a duty to pro-
vide requested information releva
nt to the union™s representa-
tion duties and necessary for that purpose.  The Board presumes 
to be relevant information about the wages, benefits, and other 
terms and conditions of employ
ment of bargaining unit mem-
bers.  U.S. Information Services, 
341 NLRB 988 (2004); Inter-national Protective Services, 
339 NLRB 701 (2003); 
Zeta Con-
sumer Products Corp.
, 326 NLRB 293 (1998). 
Information about persons outside the bargaining unit does 
not enjoy a presumption of relevance.  
Caldwell Mfg. Co.
, 346 NLRB 1159 (2006).  However, the burden to establish rele-
vance is ﬁnot exceptionally heavyﬂ 
Leland Stanford Junior 
University, 262 NLRB 136, 139 (1982), enfd. 715 F.2d 473 
(9th Cir. 1983), and ﬁ[t]he Board uses a broad, discovery-type 
of standard in determining rele
vance in information requests.ﬂ 
Shoppers Food Warehouse Corp.
, 315 NLRB 258, 259 (1994). 
Respondent, in its answer, rais
ed as a defense that ﬁthe 
Complaint fails to state a claim because the requested infor-
mation was not relevant to the 
parties™ bargaining proposals.ﬂ  
Essentially, Respondent argues th
at the requested informationŒ
Œabout wages and benefits rece
ived by employees at other 
plantsŒŒlacks relevance because
 Respondent did not use such 
information in formulating its 
proposals.  That argument misses 
the point. 
The duty to provide the requested information does not de-
pend on whether Respondent used 
the information in formulat-
ing its own proposals.  Rather, the issue of relevance here fo-
cuses on a claim Respondent™s negot
iators made at the bargain-
ing table.  The Union sought th
e requested data to determine 
whether this claim was valid or 
invalid.  The relevance of the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  56requested information turns on 
whether the information might 
substantiate or debunk the claim. 
Moreover, it is important to take the entire context of negoti-
ations into account.  At the bargaining table, Plant Manager 
Vessels made statements suggesti
ng that the fate of the Madi-
son facility hung in the balance.  Union Negotiator Bressler 
credibly testified about remark
s made by Plant Manager Ves-
sels at a June 16, 2008 meeting: 
 Mr. Vessels wasŒŠvery concerned with the future of the 

plant.  In that meeting, he said that aŠa lockout, a strike, orŠ
or working without aŠa contract
 would beŠput the plant in 
potential jeopardy, and he stated that ifŠif the work had ever 

went to the Denton facility and most likely it wouldn™t come 
back. 
 Plant Manager Vessels™ remark th
at the Madison facility had 
the highest operating costs of any of Respondent™s truck plants 
must be considered together w
ith his expressed concerns about 
the future of this factory.  Vessels clearly communicated to the 
union negotiators that more was at
 stake than merely the final 
wage or benefit package.  The co
ntinued existence of this facto-ry, and the bargaining unit jobs it provided, might turn on the 
concessions made by the Uni
on at the bargaining table. 
In this light, an observation th
at the Madison plant had the 
highest operating costs was par
ticularly ominous and might 
lead the Union to make conce
ssions which otherwise would be 
unacceptable.  Before agreeing to concessions to keep the plant 
open, the Union reasonably needed 
to verify whether this facili-
ty did, in fact, have the highest
 operating costs.  Accordingly, I 
conclude that the information about labor costs at other plants 
was relevant to the Union™s responsibilities to protect the jobs 
of bargaining unit employees and, at the same time, to negotiate 
a satisfactory contract.  Further,
 I conclude that the requested 
information was necessary for that purpose. 
The second defense raised in Re
spondent™s answer also must 
fail because it is based on 
the same misapprehension concern-
ing what makes the requested in
formation relevant.  Again, 
Respondent incorrectly assumes that
 to be relevant the request-
ed information must pertain di
rectly to Respondent™s bargain-
ing proposals.  Thus, Respondent™s
 second defense states that 
ﬁAssuming the request for inform
ation . . . was made in re-
sponse to Respondent™s bargaining proposals or the Union™s 
perceived understanding of the 
Respondent™s bargaining pro-
posals, the Complaint fails to state a claim because the Re-
spondent clarified its position and/or retracted any purported 
reliance upon the subject matter of
 the information request in 
connection with Respondent™s
 bargaining proposals.ﬂ 
The information certainly does
 have relevance to Respond-
ent™s bargaining proposals, most notably the multitiered wage 
structure which Respondent sought 
to establish.  However, the 
Union™s primary reason for requesting the information related 
to Respondent™s claim that the 
Madison facility had the highest 
operating costs.  The Union needed the information to confirm 
or invalidate that claim. 
Whether or not Respondent reli
ed on wage and benefit data 
from its three other truck plants 
or, as it claimed, used infor-
mation from other factories in the Nashville area as a basis for 
formulating its proposals, does not
 affect the relevance of the 
information sought by the Union.  Rather, the requested infor-
mation is relevant to Respondent
™s asserted basis for making 
substantial changes in pay and benefits. 
Respondent has noted that its ne
gotiators never said that the 
Madison facility had the highest 
labor costs rather than the 
highest operational
 costs of any of its four truck plants.  This 
fact does not make the information any less relevant.  Plant 
Manager Vessels acknowledged th
at labor costs are part of 
overall operational costs.  Moreov
er, labor costs, both the direct 
costs associated with wages and benefits and indirect costs 
associated with working conditi
ons, are the only part of opera-
tional costs subject to modificati
on by the collective-bargaining 
process.  In these circumstances, the requested information is 
highly relevant. 
I conclude that the requested 
information was relevant and 
necessary and that the Respondent had a duty to furnish it.  I 
further conclude that by faili
ng to do so, Respondent violated 
Section 8(a)(5) and (1) of the Act. 
Citing Central Illinois Public Service
, 326 NLRB 928 
(1998), Respondent argues that even if it violated the Act by 
failing to provide the requested in
formation, that violation did 
not render the lockout unlawful.
  Considering the somewhat 
unusual facts in that case, the Board held that there was no 
evidence that respondent™s failure to provide the union infor-
mation concerning some relativ
ely minor matters adversely 
affected the negotiations.  Therefore, the Board did not find that 
this violation rendered
 the lockout unlawful. 
However, in the present case, the information requested re-
lated to a quite central matter, whether the Union would make 
wage concessions.  Indeed, 
Respondent proposed changing the 
wage structure to a multitiered 
system which would adversely 
affect employees returning from layoff.  The Union had a very 
substantial need to determine the accuracy of the claim that the 
Madison facility™s operating expe
nses were the highest of all 
four truck plants.  Without the requested information, the Union 
lacked the means to evaluate what concessions it needed to 

make and what concessions
 would be unnecessary. 
Accordingly, I conclude that 
Respondent™s failure to provide 
the requested information had a 
substantial adverse impact on 
the negotiating process and placed
 an obstacle in the way of 
settlement.  Therefore, I further conclude that, as of July 16, 
2008, Respondent™s failure to provide the requested infor-
mation rendered the lockout unlawful.  
Globe Business Furni-
ture, 290 NLRB 841, 841 fn. 2 (1988). 
REMEDY As stated in the complaint, the General Counsel ﬁseeks an 
Order requiring Respondent to: 
(1) make whole the affected 
Unit employees for loss of earnings
 and other benefits resulting 
from the unlawful lock out; an
d (2) pay interest compounded 
on a quarterly basis for all backpay owed in this matter.ﬂ 
Respondent certainly must ma
ke the affected employees 
whole, with interest, for the losses they suffered, beginning on 
July 16, 2008, when the lockout became unlawful.  Respond-
ent™s closure of the Madison facili
ty adds a complicating factor.  
The present record is insuffici
ent to establish whether, and 
under what circumstances, Respondent
™s employees at a facility 
being closed would be allowed to 
transfer to work at other fa-
 PETERBILT MOTORS CO
.  57cilities.  Matters relating to the effect of the plant closure and 
the duration of the backpay period must be left to the compli-
ance stage of this proceeding. 
With respect to the compounding
 of interest, I am bound to 
follow existing Board precedent.  Accordingly, the recom-
mended Order does not include a re
quirement that interest be 
compounded. Because the Madison plant, where the unfair labor practices 
occurred, is no longer in opera
tion, Respondent should be re-
quired to mail a copy of the notice attached hereto as appendix 
to all current employees and fo
rmer employees who had been 
employed at the Madison plant 
at any time since July 16, 2008, 
the date of the unfair labor practice. 
CONCLUSIONS OF 
LAW 1.  The Respondent, Paccar, Inc. d/b/a Peterbilt Motors 
Company, is an employer engaged in commerce within the 
meaning of Section 2(2), (6
), and (7) of the Act. 
2.  The Charging Party, the International Union, United Au-
tomobile, Aerospace and Agricultural Implement Workers of 
America, UAW and its affiliat
ed Local 1832 are labor organi-
zations within the meaning of Section 2(5) of the Act. 
3.  At all times material to this case, the Charging Party has 
been the exclusive collective, bargaining representative, within 

the meaning of Section 9(a) of the Act, of an appropriate unit of 
Respondent™s employees,
 described more fully in paragraph 4, 
below. 4.  The following unit is appropriate for collective bargaining 
within the meaning of Section 9(b) of the Act: 
 All production and maintenance 
employees employed by Re-
spondent at its Madison, Te
nnessee, facility, EXCLUDING 
all office clerical employees, technical employees, guards and 
supervisors as defined in the Act. 
 5.  On June 19, 2008, the Char
ging Party requested that Re-
spondent furnish it with certain 
information, described more 
fully above, pertaining to empl
oyees at Respondent™s other 
truck manufacturing plants. 
6.  The information requested by the Charging Party, de-
scribed above in paragraph 5, 
was relevant to the Charging 
Party™s duties as exclusive barg
aining representative, and was 
necessary for the Charging Pa
rty to perform those duties. 
7.  Since July 16, 2008, and 
continuing to date, Respondent 
has failed and refused to furnish the Union with the requested 
information described above in 
paragraph 5, and thereby has 
violated and is violating Sectio
n 8(a)(5) and (1) of the Act. 
8.  On June 23, 2008, Respondent locked out its bargaining 
unit employees at its Madison, Te
nnessee facility.  This lockout 
continued until about April 6, 2009. 
9.  Beginning July 16, 2008, 
and continuing to date, the 
lockout described in paragr
aph 8 above was prolonged and 
rendered unlawful by Respondent™s
 unfair labor practices de-
scribed in paragraph 7, above. 
10.  Respondent did not violat
e the Act in any other manner 
alleged. [Recommended Order omitted from publication.] 
 